Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.
 
Detailed Action
	This action is in response to the papers filed August 18, 2022. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1 and 3-17, drawn to a method of treating a method for treating Epidermolysis Bullosa (EB) in a subject, the method comprising:
i) obtaining from the subject a population of skin cells;
ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein;
iii) culturing the genetically corrected cells to form a keratinocyte sheet; and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed;
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is no more than 3, and optionally less than 2, 1.5, 1, or 0.5.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative method step is, to wit, ablating the wound bed to remove non-corrected keratinocytes, as recited in Claims 7-8.

Amendments
           Applicant's response and amendments, filed July 26, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-3, 6, 9-14, 19-42, and 48-67, amended Claims 1, 4-5, 68, and 70-71, withdrawn Claims 18, and 43-47, and added new claims, Claims 72-73.
	Claims 1, 4-5, 7-8, 15-18, 43-47, and 68-73 are pending.	
Claims 11-14, 18, and 43-47 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 4-5, 7-8, 15-17, and 68-73 are under consideration. 
	
Priority
This application is a 371 of PCT/US2017/012061 filed on January 3, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/414,533 filed on October 28, 2016 and 62/274,700 filed on January 4, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
1. 	Claims 1, 68, and 70-71 are objected to because of the following informalities:
 These claims each identify MoMuLV, MMLV, HIV, AKR, FIV, and ALV to be used in the claimed invention. However, the claims do not first identify the acronyms by their complete names, respectively, prior to using the acronyms. The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses, e.g. long-terminal repeats (LTR).  Appropriate correction is required.

2. 	Claims 1, 68, and 70-71 are objected to because of the following informalities:
 These recitation of MoMuLV and MMLV are different acronyms for the same virus, as evidenced by (Moloney Murine Leukemia Virus Fact Sheet; https://ehs.stanford.edu/reference/moloney-murine-leukemia-virus-fact-sheet; last visited August 24, 2022). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3. 	The prior rejection of Claims 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendments to the claims to recite dependency upon Claim 1, which the Examiner finds persuasive.  

4. 	Claim 70 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 70 recites the limitations “culturing the genetically corrected autologous skin cells…” (line 6), and “transplanting a graft of the keratinocyte sheet… (line 7).
There is insufficient antecedent basis for these limitations in the claim because the claim recites different populations of autologous skin cells. 
Line 3-5 recite a first population of autologous skin cells comprising a genetic construct encoding a functional collagen VII (COL7A1), thereby providing a corrected population of autologous skin cells. 
Lines 8-10 recite a second population of autologous skin cells comprising a viral vector comprising nucleotides 2325-11157 of SEQ ID NO:5. 
While it is clear the ‘wherein’ clause of lines 8-10 refers to a transduction step, the Examiner notes that lines 3-5 is not positively recited as a method step, e.g. ‘transducing a population of autologous skin cells with a genetic construct….’. Furthermore, the ‘wherein’ clause does not refer back to the corrected population of autologous skin cells comprising the COL7A1 genetic construct (lines 3-5).
Thus, it appears that there are two distinct populations of corrected autologous skin cells, rendering the culturing step, transplanting step, indefinite because it is unclear which population of corrected autologous skin cells these limitations refer.
Appropriate correction is required. See Claims 1 and 68, “wherein the autologous skin cells are corrected by transduction with a retrovirus comprising the genetic construct…”, for example.

5. 	Claim 72 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 72 recites the limitations “culturing the genetically corrected autologous skin cells…” (line 6), and “transplanting a graft of the keratinocyte sheet… (line 7).
There is insufficient antecedent basis for these limitations in the claim because the claim recites different populations of corrected autologous skin cells. 
Line 3-5 recite a first population of autologous skin cells comprising a genetic construct encoding a functional collagen VII (COL7A1), thereby providing a corrected population of autologous skin cells. 
Lines 8-10 recite a second population of autologous skin cells comprising a viral vector comprising a nucleic acid sequence of SEQ ID NO:1. 
The ‘wherein’ clause of lines 8-10 does not refer back to the corrected population of autologous skin cells comprising the COL7A1 genetic construct (lines 3-5).
SEQ ID NO:1 is composed of a plurality of different nucleotide sequences encoding structurally and functionally different elements. See Figure 13 for illustration and nucleotide coordinates. Thus, the breadth of the claim reasonably encompasses embodiments that do not comprise ‘the [emphasis added] nucleotide sequence of SEQ ID NO:1’, but rather any smaller subsequence within SEQ ID NO:1.
The ‘wherein’ clause lacks a nexus between the required structure of SEQ ID NO:1 and the corresponding functional property of “corrected”, rendering the claim indefinite because the ‘correction’ does not require nucleotides 2325-11157 of SEQ ID NO:1 (COL7A1 cDNA), but rather any other nucleic acid sequence (syn. fragment) of SEQ ID NO:1 other than nucleotides 2325-11157 of SEQ ID NO:1 (COL7A1 cDNA).
Thus, it appears that there are two distinct populations of corrected autologous skin cells, rendering the culturing step and transplanting step indefinite because it is unclear which population of corrected autologous skin cells these limitations refer.
Appropriate correction is required. See Claims 1 and 68, “wherein the autologous skin cells are corrected by transduction with a retrovirus comprising the genetic construct…”, for example.

6. 	Claim(s) 70-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 70-73 recite an adeno-associated virus comprising SEQ ID NO:1, or nucleotides 2325-11157 of SEQ ID NO:1. 
Those of ordinary skill in the art immediately recognize that the typical packaging size for AAV is about 4.7kb, and thus SEQ ID NO:1 is 4.3X larger than the AAV packaging size. The COL7A1 cDNA (nucleotides 2325-11157 of SEQ ID NO:1) is 8832 nucleotides in length, and here, too, is 1.9X larger than the AAV packaging size. 
See, for example, Bennett et al (Future Virology 12(6): doi.org/10.2217/fvl-2017-0011; abstract only, June 8, 2017; “packaging of their 4.7-kb genome with inverted terminal repeats”). 
Wu et al (Effect of Genome Size on AAV Vector Packaging, Molecular Therapy 18(1): 80-86, 2010) taught attempts to package plasmid-encoded AAV vectors comprising vector genomes that ranged from 4.7 to 8.7 kb in length; however, “We found that the size of packaged vector genome DNAs never exceeded 5.2 kb no matter what size vector was encoded by the production plasmid.” (Abstract, pg 80, col. 2). 
Neither the prior art, the post-filing art, nor the instant specification teach/disclose the ability to package an AAV genome comprising a COL7A1 cDNA the size of at least 8832 nucleotides, let alone the additional nucleotides required to encode the corresponding cis-regulatory elements for corrective gene expression, e.g. promoters, enhancers, polyA elements, etc…, thereby producing rAAV virus particles for transduction of target host cells, and thus necessarily and predictably achieving transduced autologous keratinocytes corrected with the heterologous COL7A1 transgene, wherein the transduced keratinocytes comprise a PGCN of 2, or at least 1.5, or at least 1, or at least 0.5. 

New matter
7. 	Claim(s) 70 and 72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite two distinct populations of corrected autologous skin cells, to wit: 
a first population of autologous skin cells comprising a genetic construct encoding a functional collagen VII (COL7A1), thereby providing a corrected population of autologous skin cells; and 
a second population of autologous skin cells comprising a viral vector comprising SEQ ID NO:1, or a portion thereof. 
 	Clear support for the new limitation(s) cannot be found in the instant application or priority documents.  Accordingly, Claim(s) 70 and 72 are considered to constitute new matter.
	
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application”.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added). 

Applicant argues that support for the new limitation(s) may be found in Figure 13, [0074, 76, 130, and 132]. 
Figure 13 discloses a retroviral vector, and does not disclose a combination of two genetically distinct populations of corrected autologous skin cells. 
[0074] discloses expression vectors, and does not disclose a combination of two genetically distinct populations of corrected autologous skin cells.
[0076] discloses retroviral vectors, and does not disclose a combination of two genetically distinct populations of corrected autologous skin cells.
[0130] discloses manufacturing viral vectors, and does not disclose a combination of two genetically distinct populations of corrected autologous skin cells.
[0132] discloses correction of keratinocytes using a retroviral vector, and does not disclose a combination of two genetically distinct populations of corrected autologous skin cells.
Alternatively, if Applicant believes that support for two distinct populations of corrected autologous skin cells, to wit: 
a first population of autologous skin cells comprising a genetic construct encoding a functional collagen VII (COL7A1), thereby providing a corrected population of autologous skin cells; and 
a second population of autologous skin cells comprising a viral vector comprising SEQ ID NO:1, or a portion thereof, is present and clearly envisaged in the instant application or earlier filed priority documents, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

8. 	Claim(s) 72-73 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite viruses comprising SEQ ID NO:1, which is 20326 nucleotides in length. However, the specification discloses that SEQ ID NO:1 is a plasmid map of pLZRSE-COL7A1 ([0132], Figure 13). The plasmid comprises the viral vector, nucleotides 409-11849, in addition to prokaryotic plasmid elements, nucleotides 11850-408. 
Clear support for viruses comprising SEQ ID NO:1, including prokaryotic plasmid elements, nucleotides 11850-408, cannot be found in the instant application or priority documents. 
Applicant argues “a retrovirus, an adeno-associated virus (AAV), or a lentivirus comprising SEQ ID NO: 1”.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application”.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added). 

Those of ordinary skill in the art immediately recognize that the typical packaging size for AAV is about 4.7kb, and thus SEQ ID NO:1 is 4.3X larger than the AAV packaging size. The COL7A1 cDNA (nucleotides 2325-11157 of SEQ ID NO:1) is 8832 nucleotides in length, and here, too, is 1.9X larger than the AAV packaging size. 
See, for example, Bennett et al (Future Virology 12(6): doi.org/10.2217/fvl-2017-0011; abstract only, June 8, 2017; “packaging of their 4.7-kb genome with inverted terminal repeats”). 
Wu et al (Effect of Genome Size on AAV Vector Packaging, Molecular Therapy 18(1): 80-86, 2010) taught attempts to package plasmid-encoded AAV vectors comprising vector genomes that ranged from 4.7 to 8.7 kb in length; however, “We found that the size of packaged vector genome DNAs never exceeded 5.2 kb no matter what size vector was encoded by the production plasmid.” (Abstract, pg 80, col. 2). 
Neither the post-filing art nor the instant specification teach/disclose the ability to package an AAV genome comprising a COL7A1 cDNA the size of at least 8832 nucleotides, let alone the additional nucleotides required to encode the corresponding cis-regulatory elements for corrective gene expression, e.g. promoters, enhancers, polyA elements, etc…, thereby producing rAAV virus particles for transduction of target host cells, and thus necessarily and predictably achieving transduced autologous keratinocytes corrected with the heterologous COL7A1 transgene, wherein the transduced keratinocytes comprise a PGCN of 2, or at least 1.5, or at least 1, or at least 0.5. 
Those of ordinary skill in the art immediately recognize that the entirety of the pLZRSE-COL7A1 plasmid of SEQ ID NO:1 is not packaged within virion particles because it is simply too large. Rather, it is only the region between the 5’ and 3’ LTRs, nucleotides 409-11849, that are packaged within the virus particles for transduction into the target cell. 
Hu et al (Design of Retroviral Vectors and Helper Cells for Gene Therapy, Pharmacological Reviews 52(4): 493-511, 2000) is considered relevant prior art for evidencing that retroviral vectors are routinely maintained as bacterial plasmids to facilitate the manipulation and propagation of the vector DNA. However, in order to encapsidate the retroviral vector, thereby forming retrovirus particles, the plasmid vector is introduced into a packaging cell line, whereupon the retroviral vector encoded within is transcribed into RNA. Because the transcribed retroviral RNA comprises the 5’ and 3’ LTRs and packaging signal, the RNA is then packaged into viral particles (pgs 497-498, joining para.) The bacterial plasmid backbone portion is not transcribed into RNA, nor comprises the required packaging signal, nor is packaged into the virus particles. 
Accordingly, Claim(s) 72-73 are considered to constitute new matter.
Alternatively, if Applicant believes that support for viruses comprising SEQ ID NO:1, including prokaryotic plasmid elements, nucleotides 11850-408, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

9. 	Claim(s) 70-71 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite an adeno-associated virus comprising 5’ and 3’ LTRs selected from MoMuLV-LTR, MMLV-LTR, HIV-LTR, AKR-LTR, FIV-LTR, or ALV-LTR. 
Clear support for rAAV vectors comprising the retroviral or lentiviral MoMuLV, MMLV, HIV, AKR, FIV, or ALV 5’ and 3’ LTRs cannot be found in the instant application or priority documents. Accordingly, Claim(s) 70-71 are considered to constitute new matter.
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application”.  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added). 

Alternatively, if Applicant believes that support for rAAV vectors comprising the retroviral or lentiviral MoMuLV, MMLV, HIV, AKR, FIV, or ALV 5’ and 3’ LTRs, applicant must, in responding to this Office Action, point out with particularity, where such support may be found.
Applicant does not indicate where these limitations are supported by the original specification, or how, as is Applicant's burden. See MPEP §714.02, last sentence of the third paragraph from the end and MPEP §2163.06 (I) last sentence.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. 	Claim(s) 1, and 72-73 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dailey et al (U.S. 2019/0192636; priority to 62/310,623 filed on March 18, 2016; of record). 
	Claims 72-73 recite the phrase “a nucleic acid sequence of SEQ ID NO:1”. 
SEQ ID NO:1 is composed of a plurality of different nucleotide sequences encoding structurally and functionally different elements. See Figure 13 for illustration and nucleotide coordinates. Thus, the breadth of the claim reasonably encompasses embodiments that do not comprise ‘the [emphasis added] nucleotide sequence of SEQ ID NO:1’, but rather any smaller subsequence within SEQ ID NO:1.
With respect to Claims 1 and 72-73, Dailey et al is considered relevant prior art for having disclosed a method of treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) in a human patient in need thereof, the method comprising the steps of:
i) ex vivo integration of a genetic construct encoding a functional collagen VII (COL7A 1; Appendix 4, COL7A1 nucleotide sequence) protein into a population of autologous skin cells (e.g. [0021], as disclosed in 62/310,623, e.g. [00044]) to provide a corrected population of autologous skin cells; 
ii) culturing (syn. expanding) the genetically corrected autologous skin cells ([00093], as disclosed in 62/310,623, e.g. [00080]); and 
iii) administering the genetically-modified cells into the RDEB patient ([00093], as disclosed in 62/310,623, e.g. [00080]);
wherein the autologous skin cells are corrected by transduction with a virus comprising the genetic construct; 
wherein the virus is selected from a retrovirus, an adeno-associated virus (AAV), or a lentivirus ([0246], lentiviral transduction, [0285] retroviral transduction; as disclosed in 62/310,623, e.g. [000195] retroviral vector transduction, [000208], lentiviral vector transduction); and 
wherein the genetically corrected autologous skin cells has an average proviral genome copy number (PGCN) of less than 2, 1.5, 1, or 0.5 ([0119], PGCN of 0.1 to 5.0; Tables 3, 12, 15, 17, 20, 21, 22; as disclosed in 62/310,623, e.g., working examples of 0.1 (Table 3); 0.1 to 0.8 (Table 11), 0.02 (Table 12, 15), 0.1 (Table 17), 0.2 (Table 20), 0.1 to 0.25 (Table 21), 0.6 (Table 22)). 
Dailey et al disclosed the lentiviral vector comprises 5’ and 3’ LTRs from HIV ([00099], Table 9, as disclosed in 62/310,623, e.g. [00083], Table 9). 
Dailey et al disclosed a nucleotide sequence that is 99.9% identical (one nucleotide difference; lower line) to nucleotides 2325-11157 of SEQ ID NO:1 (upper line), as shown below, both of which encode the identical amino acid sequence of VRSTQGVERTLVLPGSQTAF.
Qy       1621 GTGCGCAGCACCCAGGGGGTGGAGCGGACCCTGGTGCTTCCTGGGAGTCAGACAGCATTC 
|||||||||||||||||||| |||||||||||||||||||||||||||||||||||||||
GTGCGCAGCACCCAGGGGGTTGAGCGGACCCTGGTGCTTCCTGGGAGTCAGACAGCATTC 

With respect to Claim 15, Dailey et al disclosed wherein the population of skin cells comprises keratinocytes (e.g. [0007], as disclosed in 62/310,623, e.g. [00044], “keratinocytes of a patient suffering from RDEB”), 
	Thus, Dailey et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11. 	Claims 1, 4-5, 15-17, and 68-73 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cutlar et al (Experimental Dermatology 23:1-6, 2014; available online September 23, 2013; of record in IDS) in view of Gache et al (Human Gene Therapy 15: 921-933, 2004; of record), Titeux et al (Molecular Therapy 18(8): 1509-1518, 2010), Siprashvili et al (Human Gene Therapy 21: 1299-1310, 2010; Applicant’s own work, of record in IDS), and Jackow et al (J. Invest. Dermatol. 136: 1346-1354, 2016; available online March 16, 2016).
Determining the scope and contents of the prior art.
With respect to Claims 1, 68, and 70-73, Cutlar et al is considered relevant prior art for having taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) in a human subject in need thereof (Title), the method comprising the steps of:
i) obtaining from the subject a population of skin cells (syn. autologous);
ii) correcting the autologous skin cells ex vivo by integration of a genetic construct encoding a human COL7A1 protein;
iii) culturing the genetically corrected cells to form a keratinocyte sheet; and
iv) transplanting a graft of the genetically corrected keratinocyte sheet to a skin wound bed of the human patient,
wherein the skin cells are corrected by transduction with a viral vector comprising a nucleic acid encoding the human COL7A1 protein, said viral vector being a retrovirus or lentivirus (Table 1, Gene Therapy for RDEB research). 
General strategy (Figure 1), provided below:

    PNG
    media_image1.png
    622
    573
    media_image1.png
    Greyscale

	Cutlar et al taught wherein the human COL7A1 expression vector is a retroviral vector or lentiviral vector (e.g. pg 3, col. 2, viral gene therapy; Table 1), and thus the ordinary artisan would immediately recognize that the genetic construct is inherently and naturally integrated into the genome of the autologous host cells. 

Cutlar et al do not teach ipsis verbis wherein the genetically corrected keratinocyte sheet has an average proviral genome copy number (PGCN) less than 2, 1.5, 1, or 0.5. However, Cutlar et al refer to prior demonstrations of human COL7A1 gene therapy, including the work of Titeux et al (Table 1, Gene Therapy for RDEB research, citation 48), whereby Titeux et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) greater than 2 (3/14 events = 20%), and 80% events less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2).
Cutlar et al also refer to prior demonstrations of human COL7A1 gene therapy, including the work of Gache et al (Table 1, Gene Therapy for RDEB research, citation 53), whereby Gache et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) averaged 2 (Figure 1, legend).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al, Gache et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Gache et al (cited by Cutlar et al) taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) (Title, Abstract) in a human subject (Abstract; pg 922, col. 2, skin biopsies from COL7-null RDEB patients), the method comprising:
i) obtaining from a subject a population of skin cells (pg 922, col. 2, Cell cultures); and
ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein (pg 924, col. 2, “phenotypically revert COL7-null keratinocytes”, “transduced keratinocytes expressing recombinant COL7”);
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; and 
wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is about 2 (Figure 1, legend). 
Gache et al taught the step of transplanting an artificial skin comprising the genetically modified skin cells onto a skin wound bed (pg 924, col. 1, “Grafting”), and taught that the dystrophic EB can be stably corrected in vitro through retrovirus-mediated transduction of epidermal clonogenic cells and that production of transplantable adhesive epithelium permanently expressing the curative transgene is achieved with the transduced cells. Therefore, the possibility of stable corrective transduction of epidermal clonogenic cells mediated by viral vectors currently used in clinical trials indicates that ex vivo gene therapy of skin genetic diseases (syn. “a subject in need thereof”) is at hand (pg 921, col. 1, Overview Summary). 

Titeux et al (cited by Cutlar et al) taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) (Title, Abstract) in a human subject, the method comprising:
i) obtaining from a human subject suffering from RDEB a population of skin cells (pg 1516, col. 2, Materials and Methods, Cell Culture); and
ii) correcting the skin cells ex vivo by integration of a retroviral genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein (pg 1510, col. 2, primary keratinocyte transduction; pg 1511, col. 2, characterization of recombinant type VII collagen; pg 1516, col. 2, Materials and Methods, Retroviral infection);
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; and 
wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell ranges between 1 to 3 (pg 1511, col. 2), more specifically wherein the proviral genome copy number (PGCN) greater than 2 (3/14 events = 20%), and 80% events being less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2).
Titeux et al taught the step of transplanting an artificial skin comprising the genetically modified skin cells onto a skin wound bed of a mouse animal model (pg 1517, col. 1, Materials and Methods, grafting onto SCID mice; Figures 6-7), and taught that the dystrophic EB can be stably corrected in vitro through retrovirus-mediated transduction of epidermal clonogenic cells (e.g. pg 1513, col. 1, Long-term in vivo functional correction). 
While Titeux et al demonstrated grafting of the corrected human RDEB cells onto a mouse animal model, Titeux et al also taught that the corrected human RDEB cells are intended for use in autologous grafting procedures, and that the biosafety of these COL7A1 vectors, the absence of antibiotic selection, and the autologous skin equivalent system used constitute key assets for a clinical application (pg 1516, col. 1, conclusory ¶).

Cutlar et al also refer to prior demonstrations of human COL7A1 gene therapy, including the work of Siprashvili et al (Table 1, Gene Therapy for RDEB research, citation 56), whereby Siprashvili et al is considered relevant prior art for having taught a method for treating RDEB in a subject, the method comprising:
i) obtaining from a human subject a population of skin cells (pg 1300, col. 1, “transduced human keratinocytes”; pg 1301, col. 1, “autologous primary RDEB keratinocytes were isolated from patient skin samples”); 
ii) transducing the skin cells ex vivo by integration of a retroviral genetic construct encoding a full-length wild-type human collagen VII (COL7A1) protein (Abstract), as a model for “long-term genetic correction”, “correction of RDEB disease features”);
iii) culturing the genetically corrected cells to form a keratinocyte sheet (pg 1302, col. 1, “skin grafts were prepared with…epidermal sheets”); and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed of an mouse animal model (pg 1302, col. 2, “epidermal sheet was then placed on top of the dermis [in which the skin was removed]”); and
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct (Abstract).
While Siprashvili et al demonstrated grafting of the corrected human RDEB cells (pg 1300, col. 1, “transduced human keratinocytes”; pg 1301, col. 1, “autologous primary RDEB keratinocytes were isolated from patient skin samples”) onto a mouse animal model, Siprashvili et al also taught that the corrected human RDEB cells are intended for use in autologous grafting procedures. Only ex vivo retroviral delivery to autologous keratinocytes followed by skin grafting has thus far led to successful correction of the JEB subtype in the clinical setting. These studies suggested that an ex vivo gene therapy approach for RDEB, using autologous primary keratinocytes and retroviral vectors, will be both clinically applicable and feasible (pg 1308, col. 1). The presented results thus demonstrate sustainable RDEB phenotypic correction as well as underscore the therapeutic potential of this approach being pursued for genetic correction in patients with RDEB. As such, these preclinical studies have enabled approval of a human phase I clinical trial of ex vivo gene delivery in RDEB by the U.S. Food and Drug Administration (BB-IND-13708) (pg 1309, col. 1, conclusory ¶).

	Jackow et al is considered relevant prior art for having taught a method for treating RDEB in a human patient, the method comprising the step of transducing primary human skin cells from a RDEB human patient with a retroviral expression vector encoding human COL7A transgene under Good Manufacturing Practices, whereby the average proviral genome copy number ranged from 1 to 2 (Title; Abstract), more specifically “the presence of 1.4 integrated copies on average” (pg 1347, col. 2), and provided preclinical demonstration that genetically corrected patient-derived fibroblasts using Good Manufacturing Practices grade (GMP) batch of retroviral vector encoding human COL7A1 shows therapeutic potential, whereby the gene-corrected fibroblasts having a PGCN of 1.4 are sufficient to restore collagen VII expression and recover dermal-epidermal adherence. The fact that the GMP retroviral vector has been GMP certified allows for rapid clinical translation (pg 1347, col. 2). 

With respect to Claims 1, 68, and 70-73, Cutlar et al taught wherein the human COL7A1 expression vector is a retroviral vector or lentiviral vector (e.g. pg 3, col. 2, viral gene therapy; Table 1).
Gache et al taught wherein the virus comprises a retrovirus (pg 923, col. 1, retroviral infection), said retrovirus comprising at least one LTR (Figure 1).
Titeux et al taught wherein the virus comprises a retrovirus (pg 1516, col. 2, Materials and Methods, Retroviral infection), said retrovirus comprising at least one LTR (pg 1510, col. 1, “Generation of COL7A1-expressing retroviral vectors”).
Siprashvili et al taught wherein the virus comprises retrovirus (pg 1300, col. 1, vector construction), said retrovirus comprising at least one LTR (Figure 1).
Jackow et al taught wherein the virus comprises retrovirus (Title), said retrovirus comprising at least one LTR (Figure S1).

With respect to the concept of that the transduced keratinocyte cell population meet a pre-release criteria of virus transduction efficiency of at least 50%,
Cutlar et al cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
Gache et al taught a transduction efficiency of at least 100% (pg 925, col. 1, COL7-immune reactive keratinocytes…increased to 100% after…selection), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Titeux et al taught a transduction efficiency of at least 60% to 70% (Figure 1, legend), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Siprashvili et al taught wherein the skin cells thus transduced with an efficiency between 70% and 93% (Figure 1d; pg 1304, col. 1, “transduction efficiencies as high as 93.2%”; pg 1308, col. 2, “achieve close to 90% transduction efficiency”), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Jackow et al taught wherein the skin cells thus transduced with an efficiency of at least 50% (Abstract), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) at least 50%.

	With respect to the 5’ and 3’ LTRs present in the viral vector, 
	Gache et al taught the pLZRS retroviral vector comprises Moloney mouse sarcoma virus (MoMLV, syn. MoMuLV) 5’ and 3’ LTRs (Figure 1, legend). 
Titeux et al taught the retroviral vector comprises MSCV 5’ and 3’ LTRs (pg 1510, col. 1). 
Siprashvili et al taught the use of the pLZRSE retroviral vector (pg 1300, col. 2; Figure 1a; pg 1308, col. 2, “the MoMLV LTR promoter”), which comprises MoMLV (syn. MoMuLV) 5’ and 3’ LTRs.
Jackow et al taught the use of a retroviral vector per Titeux et al (Supplementary Materials), which comprises MSCV 5’ and 3’ LTRs.

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular and cell biology, gene expression vectors, anatomy, physiology, and surgical methods. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to arrive at a method for treating RDEB in a human patient comprising the step of transducing autologous skin cells with a viral expression vector encoding a human COL7A transgene, said viral expression vector being integrated into the genome of said autologous skin cells, whereupon the said gene-corrected autologous skin cells are cultured into a keratinocyte sheet having an average proviral genome copy number of less than 2 with a reasonable expectation of success because those of ordinary skill in the art successfully demonstrated predominantly achieving a PGCN value of 2 or less when transducing a keratinocyte population with, at least, retroviral expression vectors encoding human COL7A. Titeux et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) greater than 2 (3/14 events = 20%), and 80% events being less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2). See also Jackow et al (PGCN = 1.4) using Good Manufacturing Practices grade (GMP) batch of retroviral vector encoding human COL7A1 shows therapeutic potential, whereby the gene-corrected fibroblasts having a PGCN of 1.4 are sufficient to restore collagen VII expression and recover dermal-epidermal adherence. The fact that the GMP retroviral vector has been GMP certified allows for rapid clinical translation (pg 1347, col. 2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al; Gache et al; Jackow et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Siprashvili et al taught wherein the retrovirus is GalV-pseudotyped (pg 1301, col. 1, retrovirus production).
With respect to Claim 15-17, Cutlar et al taught wherein the population of skin cells comprises keratinocytes (e.g. Figure 1), and cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
Gache et al taught wherein the skin cells comprise keratinocytes (Abstract, “transduce human COL7A cDNA into primary human RDEB keratinocytes”) and stem cells, per expression of the keratinocyte stem cell marker, p63 (pg 926, col. 1, “our cell cultures contain permanently transduced holoclones”; Figure 2D; pg 930, col. 1, “the ability of RDEB keratinocytes to generate self-renewing epithelia”). 
Titeux et al taught wherein the skin cells comprise keratinocytes (pg 1516, col. 2, Materials and Methods, Cell culture, “primary human RDEB keratinocytes”), and epidermal stem cells (pg 1516, col. 1, “long-term [COL7A] expression over 5 months in vivo indicates that a subset of epidermal stem cells were indeed transduced and transplanted”). 
Siprashvili et al (cited by Cutlar et al) taught wherein the skin cells comprise keratinocytes (pg 1302, col. 1, skin graft preparation, ‘transduced keratinocytes”) and long-lived epidermal progenitors (Abstract).
Jackow et al taught making a skin equivalent comprising the step of culturing keratinocytes with the gene-corrected fibroblasts (pg 1349, col. 2; Supplementary methods, “primary human keratinocytes and fibroblasts were obtained from ….RDEB patient’; “RDEB skin equivalent made of patient-derived RDEB keratinocytes and fibroblasts”). 
With respect to Claims 4 and 69-73, Cutlar et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).
Gache et al taught the use of the LZRS recombinant retroviral expression vector comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (pg 923, col. 1).
Titeux et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (pg 1510, col. 1, the full-length human type VII collagen cDNA).
Siprashvili et al taught the use of the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA (pg 1301, col. 1; pg 1300, col. 1, vector construction).
 Search Results for a human collagen VII cDNA comprising nucleotides 2325 to 11157 of SEQ ID NO:1 identifies Applicant’s own retroviral pLZRSE-COL7A1 construct (search results available in SCORE). Instant specification discloses that the pLZRSE-COL7A1 comprising SEQ ID NO:1 was described by Siprashvili et al (2010) [00132]. Thus, absent objective evidence to the contrary, the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al inherently and naturally comprises a nucleotide sequence that is 100% identical to instantly recited genetic nucleotides 2325 to 11157 of SEQ ID NO:1. There is no objective evidence of record that Applicant has modified the nucleotide sequence of their prior art retroviral pLZRSE-COL7A1 construct (Siprashvili et al (2010)) so as to transform it into the nucleotides 2325 to 11157 of SEQ ID NO:1 now claimed.
Since the Patent Office does not have the facilities for examining and comparing applicants' instantly recited human COL7A1 comprising nucleotides 2325 to 11157 of SEQ ID NO:1 with the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al (Applicant’s own work), the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed human COL7A1 comprising nucleotides 2325 to 11157 of SEQ ID NO:1 with the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al (Applicant’s own work). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Jackow et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that Cutlar, Titeux, and Jackow teach away from the use of a classical retroviral vector comprising wildtype 5’ and 3’ LTRs. 
Applicant’s argument(s) has been fully considered, but is not persuasive. A prior art reference that "teaches away" from the claimed invention is a significant factor to be considered in determining obviousness; however, "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) MPEP §2145. 
Furthermore, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed.." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Cutlar et al is a review article, and is silent to teaching away or otherwise discouraging the use of wildtype 5’ and 3’ LTRs. 
Titeux et al taught the retroviral vector comprises MSCV 5’ and 3’ LTRs (pg 1510, col. 1), and is silent to teaching away or otherwise discouraging the use of wildtype 5’ and 3’ LTRs from, e.g. MoMuLV or MMLV.
Jackow et al taught the use of a retroviral vector per Titeux et al (Supplementary Materials), which comprises MSCV 5’ and 3’ LTRs, and is silent to teaching away or otherwise discouraging the use of wildtype 5’ and 3’ LTRs from, e.g. MoMuLV or MMLV.
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Gache et al taught the pLZRS retroviral vector comprises Moloney mouse sarcoma virus (MoMLV, syn. MoMuLV) 5’ and 3’ LTRs (Figure 1, legend). 
Siprashvili et al taught the use of the pLZRSE retroviral vector (pg 1300, col. 2; Figure 1a; pg 1308, col. 2, “the MoMLV LTR promoter”), which comprises MoMLV (syn. MoMuLV) 5’ and 3’ LTRs.

Applicant argues that Cutlar teaches away from classical retroviruses comprising a viral LTR by teaching that the claimed viral gene therapy has several disadvantages and many of the disclosed treatments are associated with negatives side effects for the patients. Cutlar recommends using a self-inactivating (SIN) lentivirus to deliver the COL7A1 gene rather than a retrovirus with a transcriptionally active LTR. Cutlar also touts the system of Titeux specifically because it uses SIN and not an LTR containing retrovirus. 
Applicant’s argument(s) has been fully considered, but is not persuasive. While Cutlar et al reviewed the art-recognized safety issues using retroviral vectors for gene therapy, Cutlar et al also taught that it is routine for the those of ordinary skill in the art to “address the safety issues in viral vector use”, e.g. editing the vectors to lower the oncogenic potential (pgs 3-4, joining ¶). Cutlar et al taught that retroviral vectors for stable insertion of a transgene into the genome have been used in multiple clinical trials (pg 3, col. 2), including the gene therapy for RDEB (Table 1), including Applicant’s own clinical trial using the retroviral LZRSE-COL7A1 system (pg 4, col. 2; citing Siprashvili et al (2010; of record). 
Applicant admits that although insertional mutagenesis still remains a potential concern, an advantage of cutaneous gene therapy is the ability to clinically evaluate for neoplasms more easily due to the superficial placement of the grafted tissue (citing Siprashvili et al) [00112].
Siprashvili et al taught that “we have never observed a spontaneous carcinoma in all our experience with regenerated human skin grafts prepared from retrovirally transduced human keratinocytes” (pg 1308, col. 2). The biosafety of retroviruses will always remain a concern; however, the accessibility of skin to rapid and direct excisional surgery provides an additional safeguard should malignancies arise after gene transfer in this setting (pg 1309, col. 1). 

Applicant argues that the present invention uses an LTR-containing retrovirus, where the LTR drives expression of the COL7A1 transgene.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims do not recite the LTR drives expression of the COL7A1 transgene.

Applicant argues that Titeux teaches away from classical retroviruses comprising a viral LTR and discloses a novel selection-free self-inactivating retroviral vectors. Titeux teaches that SIN vectors are better than "classical retroviral vectors" because of the serious adverse events that occurred in the first successful gene therapy trial for X-SCID.
Applicant’s argument(s) has been fully considered, but is not persuasive. Titeux et al taught the use of a modified retroviral vector comprising at least one LTR, to wit, the 5’ LTR (pg 1510, col. 1, “Generation of COL7A1-expressing retroviral vectors”).
Furthermore, Cutlar et al also taught that it is routine for the those of ordinary skill in the art to “address the safety issues in viral vector use”, e.g. editing the vectors to lower the oncogenic potential (pgs 3-4, joining ¶). Cutlar et al taught that retroviral vectors for stable insertion of a transgene into the genome have been used in multiple clinical trials (pg 3, col. 2), including the gene therapy for RDEB (Table 1), including Applicant’s own clinical trial using the retroviral LZRSE-COL7A1 system (pg 4, col. 2; citing Siprashvili et al (2010; of record). 

Applicant argues that the specification discloses that a classical retroviral vector comprising an MLV LTR was used in the claimed invention. Specifically, Figure 13 discloses that the viral vector of the present invention comprises at least two MoMulv LTRs: a MoMulv 5' LTR at position 409-1000bp and a MoMulv 3' LTR at position 11232-11849bp.
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims fail to recite such limitations. Furthermore, instant claims merely require the retroviral vector to comprise one LTR, not two LTRs, nor that the LTRs be MoMuLV LTRs. 

Applicant argues that Gache, Siprashvili and Mavilio disclose classical retroviral gene therapy vectors that are discouraged and incompatible with the teachings of Cutlar and Titeux.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gache, Siprashvili and Mavilio do not teach that classical retroviral gene therapy vectors that are discouraged and incompatible with the teachings of Cutlar and Titeux. Rather, the art taught that retroviral vectors comprising one LTR and retroviral vectors comprising two LTRs are both effective to express COL7A1 for gene therapy of RDEB. Cutlar et al taught that retroviral vectors for stable insertion of a transgene into the genome have been used in multiple clinical trials (pg 3, col. 2), including the gene therapy for RDEB (Table 1), including Applicant’s own clinical trial using the retroviral LZRSE-COL7A1 system (pg 4, col. 2; citing Siprashvili et al (2010; of record). Siprashvili et al taught that “we have never observed a spontaneous carcinoma in all our experience with regenerated human skin grafts prepared from retrovirally transduced human keratinocytes” (pg 1308, col. 2). The biosafety of retroviruses will always remain a concern; however, the accessibility of skin to rapid and direct excisional surgery provides an additional safeguard should malignancies arise after gene transfer in this setting (pg 1309, col. 1). 

Applicant argues that PGCN value does not relate to transgene expression. Rather, the PGCN value relates to the safety and efficacy of viral vectors and their therapeutic window in a particular system.
Applicant’s argument(s) has been fully considered, but is not persuasive. The acronym PGCN is Proviral Genome Copy Number, and thus relates to the copy number of transgenes in the cell. 
Titeux et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) greater than 2 (3/14 events = 20%), and 80% events less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2).
Cutlar et al also refer to prior demonstrations of human COL7A1 gene therapy, including the work of Gache et al (Table 1, Gene Therapy for RDEB research, citation 53), whereby Gache et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) averaged 2 (Figure 1, legend).
Jackow et al (PGCN = 1.4) taught using Good Manufacturing Practices grade (GMP) batch of retroviral vector encoding human COL7A1 shows therapeutic potential, whereby the gene-corrected fibroblasts having a PGCN of 1.4 are sufficient to restore collagen VII expression and recover dermal-epidermal adherence. The fact that the GMP retroviral vector has been GMP certified allows for rapid clinical translation (pg 1347, col. 2). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al; Gache et al; Jackow et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Applicant argues that Siprashvili does not teach or suggest that the PGCN is less than 2, 1.5, 1, or 0.5.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al; Gache et al; Jackow et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Applicant argues that Siprashvili does not teach or suggest that the transduced keratinocyte cells meet prerelease criteria of virus transduction efficiency (VTE) >50%.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gache et al taught a transduction efficiency of at least 100% (pg 925, col. 1, COL7-immune reactive keratinocytes…increased to 100% after…selection), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Titeux et al taught a transduction efficiency of at least 60% to 70% (Figure 1, legend), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Siprashvili et al taught wherein the skin cells thus transduced with an efficiency between 70% and 93% (Figure 1d; pg 1304, col. 1, “transduction efficiencies as high as 93.2%”; pg 1308, col. 2, “achieve close to 90% transduction efficiency”), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Jackow et al taught wherein the skin cells thus transduced with an efficiency of at least 50% (Abstract), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) at least 50%.

Applicant argues that Gache does not disclose a PGCN of less than 2. Southern blot analysis of genomic extract from the transduced cells detected an average integration number of two copies per cell.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al; Gache et al; Jackow et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Applicant argues that the present specification discloses that the PGCN number is 0.8 (Figures 1B-D).
Applicant’s argument(s) has been fully considered, but is not persuasive. Independent claims broader in scope than 0.8 PGCN. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Applicant argues that there is no reasonable expectation of success at arriving at the claimed average PGCN of less than 2. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The cited prior art examples are directed to the same or similar purpose as the instantly claimed invention, to wit, use of an integrative viral vector to express a therapeutic human COL7A1 transgene for the treatment of RDEB, whereby the cited prior art successfully demonstrated successful reduction to practice of specific PGCN embodiments, to wit, 0.5 or less, 1.0 or less, 1.5 or less, about 2, and 3 or less (Titeux et al; Gache et al; Jackow et al). The size of the instantly recited range is not so great, and the cited prior art examples successfully reduced to practice significantly overlaps across the instantly recited range, clearly evidencing that the ordinary artisan can predictability achieve the instantly recited value(s) with a reasonable expectation of success. The specification fails to disclose an element of criticality of the instant range, whereby the PGCN is not more than 3, about 2, not more than 2, e.g. about 1.9 or 1.95 or 1.99, about 1.5, not more than 1.5, about 1, not more than 1, about 0.5, nor less than 0.5. Most of the actual reductions to practice in the prior art achieve a PGCN value of 2 or less. 

Applicant argues that there is no reasonable expectation of success because arriving at a particular PGCN is a low probability event.
Applicant’s argument(s) has been fully considered, but is not persuasive. Titeux et al successfully reduced to practice genetically corrected keratinocyte populations wherein the proviral genome copy number (PGCN) greater than 2 (3/14 events = 20%), and 80% events being less than 2, to wit, less than 1.5, to wit, 1.4 (1/14 events = 10%), less than 1 (3/14 events = 20%), or less than 0.5 (7/14 events = 50%) (Supplementary Table 2). See also Jackow et al (PGCN = 1.4) using Good Manufacturing Practices grade (GMP) batch of retroviral vector encoding human COL7A1 shows therapeutic potential, whereby the gene-corrected fibroblasts having a PGCN of 1.4 are sufficient to restore collagen VII expression and recover dermal-epidermal adherence. The fact that the GMP retroviral vector has been GMP certified allows for rapid clinical translation (pg 1347, col. 2). Thus, it is unclear how arriving at a particular PGCN, to wit, 2 or less, is a low probability event, when most successful reductions to practice, especially for use in the treatment of RDEB, have a PGCN value of less than 2.

12. 	Claims 7-8, and 15-17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cutlar et al (Experimental Dermatology 23:1-6, 2014; available online September 23, 2013; of record in IDS) in view of Gache et al (Human Gene Therapy 15: 921-933, 2004; of record), Titeux et al (Molecular Therapy 18(8): 1509-1518, 2010), Siprashvili et al (Human Gene Therapy 21: 1299-1310, 2010; Applicant’s own work, of record in IDS), and Jackow et al (J. Invest. Dermatol. 136: 1346-1354, 2016; available online March 16, 2016), as applied to Claims 1, 4-5, 15-17, and 68-73 above, and in further view of Mavilio et al (Nature Medicine 12(12): 1397-1402, 2006; of record).
Determining the scope and contents of the prior art.
Neither Cutlar et al, Gach et al, Titeux et al, Siprashvili et al, nor Jackow et al teach ipsis verbis wherein the wound bed is free of non-corrected wound bed keratinocytes. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 7-8, Mavilio et al is considered relevant prior art for having taught a method for treating Epidermolysis Bullosa (EB) in a subject, the method comprising:
i) obtaining from the subject a population of skin cells (pg 1397, col. 2, “we took skin biopsies…from patient’s skin”);
ii) correcting the skin cells ex vivo by integration of a genetic construct (Abstract, “retroviral integration”) encoding a human laminin 5-beta3 (LAM5-beta3) protein;
iii) culturing the genetically corrected cells to form a keratinocyte sheet (Figure 2b, as shown using the anti-Lam5-beta3 antibody; Figure 3 legend, “genetically modified cultured epidermal sheets were transplanted”); and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed (Figure 3a, legend, “genetically modified cultured epidermal sheets were transplanted on the prepared wound bed”),
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct (Figure 2, legend); and 
wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is no more than 3 (pg 1399, col. 2, “an average of 2 proviral copies per genome”).
Mavilio et al taught wherein the wound is treated to ablate the non-corrected wound bed keratinocytes (Supplementary Methods, TIMEDsurgery, use of electrode to coagulate epidermis, and then remove said coagulated epidermis; Suppl Figure 1).
Mavilio et al taught wherein the retroviral vector comprises MLV (syn. MoMuLV) 5’ and 3’ LTRs (pg 1397, col. 2; Figure2a). 

With respect to the viral vector used to genetically correct the autologous skin keratinocytes, 
Cutlar et al taught wherein the human COL7A1 expression vector is a retroviral vector or lentiviral vector (e.g. pg 3, col. 2, viral gene therapy; Table 1).
Gache et al taught wherein the virus comprises a retrovirus (pg 923, col. 1, retroviral infection), said retrovirus comprising at least one LTR (Figure 1).
Titeux et al taught wherein the virus comprises a retrovirus (pg 1516, col. 2, Materials and Methods, Retroviral infection), said retrovirus comprising at least one LTR (pg 1510, col. 1, “Generation of COL7A1-expressing retroviral vectors”).
Siprashvili et al taught wherein the virus comprises retrovirus (pg 1300, col. 1, vector construction), said retrovirus comprising at least one LTR (Figure 1).
Jackow et al taught wherein the virus comprises retrovirus (Title), said retrovirus comprising at least one LTR (Figure S1).
Mavilio et al taught wherein the virus comprises retrovirus (Abstract), said retrovirus comprising at least one LTR (Figure 2).

With respect to the concept of that the transduced keratinocyte cell population meet a pre-release criteria of virus transduction efficiency of at least 50%,
Cutlar et al cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
Gache et al taught a transduction efficiency of at least 100% (pg 925, col. 1, COL7-immune reactive keratinocytes…increased to 100% after…selection), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Titeux et al taught a transduction efficiency of at least 60% to 70% (Figure 1, legend), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Siprashvili et al taught wherein the skin cells thus transduced with an efficiency between 70% and 93% (Figure 1d; pg 1304, col. 1, “transduction efficiencies as high as 93.2%”; pg 1308, col. 2, “achieve close to 90% transduction efficiency”), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
Jackow et al taught wherein the skin cells thus transduced with an efficiency of at least 50% (Abstract), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) at least 50%.
Mavilio et al taught wherein the skin cells were transduced with virtually 100% efficiency (pg 1397, col. 2), and thus wherein the skin cells thus transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method(s) for treating RDEB in a human patient with autologous gene-corrected skin cells transduced with a viral expression vector encoding a human COL7A transgene to further comprise the step of grafting the gene-corrected skin cells onto a wound bed that is free of non-corrected wound bed keratinocytes with a reasonable expectation of success because Mavilio et al successfully demonstrated the preparation of the wound bed on human patients prior to grafting the gene-corrected skin equivalents using programmed diathermosurgery (Timed surgery), such having long-been recognized (at least a decade prior to the instant application) by the ordinary artisan to be mere clinical practice for the treatment of human patients. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 5, Siprashvili et al taught wherein the retrovirus is GalV-pseudotyped (pg 1301, col. 1, retrovirus production).
With respect to Claim 15-17, Cutlar et al taught wherein the population of skin cells comprises keratinocytes (e.g. Figure 1), and cite Siprashvili et al using a retrovirus expression vector with sufficient transduction efficiency of 90% to target the epidermal stem cells, so as to infer lifelong protein expression (pg 4, col. 2). 
Gache et al taught wherein the skin cells comprise keratinocytes (Abstract, “transduce human COL7A cDNA into primary human RDEB keratinocytes”) and stem cells, per expression of the keratinocyte stem cell marker, p63 (pg 926, col. 1, “our cell cultures contain permanently transduced holoclones”; Figure 2D; pg 930, col. 1, “the ability of RDEB keratinocytes to generate self-renewing epithelia”). 
Titeux et al taught wherein the skin cells comprise keratinocytes (pg 1516, col. 2, Materials and Methods, Cell culture, “primary human RDEB keratinocytes”), and epidermal stem cells (pg 1516, col. 1, “long-term [COL7A] expression over 5 months in vivo indicates that a subset of epidermal stem cells were indeed transduced and transplanted”). 
Siprashvili et al (cited by Cutlar et al) taught wherein the skin cells comprise keratinocytes (pg 1302, col. 1, skin graft preparation, ‘transduced keratinocytes”) and long-lived epidermal progenitors (Abstract).
Jackow et al taught making a skin equivalent comprising the step of culturing keratinocytes with the gene-corrected fibroblasts (pg 1349, col. 2; Supplementary methods, “primary human keratinocytes and fibroblasts were obtained from ….RDEB patient’; “RDEB skin equivalent made of patient-derived RDEB keratinocytes and fibroblasts”). 
Mavilio et al taught wherein the skin cells comprise keratinocytes and stem cells (pg 1397, col. 2, “holoclones”; Figure 1, legend, “keratinocytes and stem cells (holoclones)”; Figure 2b, legend, “expression in keratinocyte cultures”).
With respect to Claims 4 and 69-73, Cutlar et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).
Gache et al taught the use of the LZRS recombinant retroviral expression vector comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (pg 923, col. 1).
Titeux et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (pg 1510, col. 1, the full-length human type VII collagen cDNA).
Siprashvili et al taught the use of the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA (pg 1301, col. 1; pg 1300, col. 1, vector construction).
 Search Results for a human collagen VII cDNA comprising nucleotides 2325 to 11157 of SEQ ID NO:1 identifies Applicant’s own retroviral pLZRSE-COL7A1 construct (search results available in SCORE). Instant specification discloses that the pLZRSE-COL7A1 comprising SEQ ID NO:1 was described by Siprashvili et al (2010) [00132]. Thus, absent objective evidence to the contrary, the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al inherently and naturally comprises a nucleotide sequence that is 100% identical to instantly recited genetic nucleotides 2325 to 11157 of SEQ ID NO:1. There is no objective evidence of record that Applicant has modified the nucleotide sequence of their prior art retroviral pLZRSE-COL7A1 construct so as to transform it into the nucleotides 2325 to 11157 of SEQ ID NO:1 now claimed.
Since the Patent Office does not have the facilities for examining and comparing applicants' instantly recited human COL7A1 comprising nucleotides 2325 to 11157 of SEQ ID NO:1 with the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al (Applicant’s own work), the burden is upon applicants to show a distinction between the material structural and functional characteristics of the claimed human COL7A1 comprising nucleotides 2325 to 11157 of SEQ ID NO:1 with the LZRSE recombinant retroviral expression vector comprising a human collagen VII cDNA of Siprashvili et al (Applicant’s own work). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594. 
Jackow et al taught the use of expression vectors comprising a human collagen VII cDNA corresponding to positions 2325 to 11157 of SEQ ID NO:1 (entire paper).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dellambra et al (Human Gene Therapy 11:2283-2287, 2000; of record) is considered relevant prior art for having taught a method for treating Epidermolysis Bullosa (EB) in a subject, the method comprising:
i) obtaining from the subject a population of skin cells (pg 2285, col. 1, “autologous grafts of genetically corrected keratinocytes”);
ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a human laminin B3 protein (pg 2284, col. 2, “human beta3 cDNA”);
iii) culturing the genetically corrected cells to form a keratinocyte sheet (pg 2284, col.1, “in vitro human epidermal keratinocytes generate cohesive sheets”); and
iv) transplanting a graft of the keratinocyte sheet to a skin wound bed (pg 2285, col. 1, “transplantation of transduced target cells back onto patients”); and
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct (pg 2284, col. 2, “retroviral vector expressing a human beta3 cDNA”). 
With respect to Claim 6, Dellambra et al taught wherein the skin cells were transduced with virtually 100% efficiency (pg 2284, col. 2), and thus meet pre-release criteria of virus transduction efficiency (VTE) >50%. 
With respect to Claim 3, Dellambra et al taught wherein the virus comprises a retrovirus (pg 2284, col. 2, “retroviral vector expressing a human beta3 cDNA”). 
With respect to Claim 10, Dellambra et al taught wherein the subject is human (pg 2285, col. 2, “Phase I/II clinical trial….JEP patients”).
With respect to Claims 15-17, Dellambra et al taught wherein the skin cells comprise epidermal stem cells and keratinocytes (pg 2284, col.s 1-2, keratinocyte colonies formed by single epidermal stem cells, permanent epidermal regeneration obtained by cultured keratinocytes proves that epidermal stem cells…maintain their “stemness” also after transplantation).
With respect to Claim 7-8, Dellambra et al taught wherein the wound is treated to ablate the non-corrected wound bed keratinocytes, thereby being free of non-corrected wound bed keratinocytes (pg 2285, col. 1, TIMED surgery allows selective removal of large areas of the epidermis from the underlying dermis while maintaining the integrity of the dermal papillae).

Dellambra et al taught that autologous cultured keratinocytes have been widely used for the permanent coverage of massive full-thickness burns (pg 2284, col. 1), and even in the context of epidermal gene therapy (pg 2285, col. 1, “transplantation of autologous cultured epidermal grafts”; “replacement of JEB epidermis by autologous grafts of genetically corrected keratinocytes”), as per the Phase I/II clinical trials (pg 2285, col. 2). 

	Dellambra et al do not teach: 
i) the therapeutic gene encodes a full-length wild-type human collagen VII (COL7A1) protein; nor 
ii) wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is no more than 3, and optionally less than 2, 1.5, 1, or 0.5.

Baldeschi et al (Human Mol. Genetics 12(15): 1897-1905, 2003; of record) is considered relevant prior art for having taught a method for treating Recessive Dystrophic Epidermolysis Bullosa (RDEB) in a subject, the method comprising:
i) obtaining from a subject a population of allogeneic or autologous skin cells (pg 1903, col. 2, Cell Cultures, biopsies of RDEB and healthy dogs); and
ii) correcting the skin cells ex vivo by integration of a genetic construct encoding a functional canine collagen VII (COL7A1) protein (pg 1898, col. 2, “dog COL7A1 gene”; Figure 2), 
wherein the skin cells are corrected by transduction with a virus comprising the genetic construct; and 
wherein the keratinocyte sheet has an average proviral genome copy number (PGCN) of the transduced skin cell is no more than 3, as the keratinocytes have an average proviral genome copy number (PGCN) of the transduced keratinocytes is about 2 for the LZRS viral vector (Table 1). 
With respect to Claim 3, Baldeschi et al taught wherein the virus comprises a retrovirus (pg 1903, col. 2, retroviral expression vectors).
With respect to Claim 4, Baldeschi et al taught wherein the retrovirus is a LZRS-virus (pg 1899, col. 2). 
With respect to Claim 5, Baldeschi et al taught wherein the retrovirus is a LZRS-virus, to wit, the retrovirus includes LZRS-Col7 retrovirus pseudotyped for Gal-V (pg 1899, col. 2). 
With respect to Claim 6, Baldeschi et al taught a transduction efficiency of at least 50% (pg 1899, col. 2, infection with the vectors yielded a range of 83%-93%; Table 1), and thus fulfills a transduced meet pre-release criteria of virus transduction efficiency (VTE) >50%.
With respect to Claim 15, Baldeschi et al taught wherein the skin cells comprise keratinocytes (pg 1903, col. 2, Cell Cultures).
With respect to Claims 9-10, Baldeschi et al taught wherein the ex vivo cell culture model is assessed for suitability to treat a subject who suffers from Recessive Dystrophic Epidermolysis Bullosa (RDEB) (Abstract), including wherein the RDEB subject is human (pg 1904, col. 1, “DEB patients”).

	Ferrari et al (Expert Op. Biol. Therapy 6(4): 367-378, 2006; of record) is considered relevant prior art for having taught that a subpopulation of keratinocytes are known as epidermal stem cells, whereby those keratinocytes that form holoclones are considered to be equivalent to the epithelial stem cell (pg 369, col. 2), and whereby long-term transgene expression requires epidermal stem cell (holoclone) targeting via stable integration of the transgene into the genome of epidermal stem cells, that is, holoclone-forming cells (pg 370, col. 2, Section 5.1).

Conclusion
14. 	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631